As filed with the Securities and Exchange Commission on January 31, 2008 Registration No.333-145858 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.8 to FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Guangzhou Global Telecom, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Florida 333-130937 59-3565377 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North Guangzhou, PRC 510075 (Address and Telephone Number of Principal Executive Offices and Principal Place of Business) Corporation Service Company 1201 Hays Street Tallahassee, FL 32301 (Name, Address and Telephone Number of Agent for Service) Copies of Communications to: Richard I. Anslow, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 Telephone: (732) 409-1212 Fax: (732) 577-1188 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act Registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the Prospectus is expected to be made pursuant to Rule 434, please check the following box. o Table of Contents CALCULATION OF REGISTRATION FEE Title of EachClass of Securities to be Registered Number of Units/Shares to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $.01 per share (1) 5,435,539 (2)(3) $ 0.82 $ 4,457,142 $ 175.16 Common Stock, par value $.01 per share 2,717,769 (4) $ 1.12 $ 3,043,901 $ 119.63 Common Stock, par value $.01 per share 271,776 (5) $ 1.12 $ 304,389 $ 11.96 Common Stock, par value $.01 per share (4) 1,824,028 (6) $ 0.225 $ 410,406 $ 16.13 Total 10,249,112 $ 8,215,838 $ 322.88 (1)In accordance with the Registration Rights Agreement, 5,435,539 represents130% of the 4,181,184 shares of common stock issuable in connection with the conversion of Callable Secured Convertible Notes in accordance with the Securities Purchase Agreement dated July 31, 2007 between us and Enable Growth Partners LP, Pierce Diversified Strategy Master Fund LLC, and Enable Opportunity Partners LP, at an initial conversion price equal to $0.82 per share (2)The number of shares being registered for the conversion of the Callable Secured Convertible Notes is 5,435,539, which is less than ¹/ 3 of our40,566,576 non-affiliate outstanding common shares issued and outstanding as of January 24, 2008. (3)None of the10,249,112 shares being registered are shares that have been, or will be, received as liquidated damages or conversion default payments.Additionally, none of the 10,249,112 shares being registered will be issued to satisfy our mandatory redemption obligations. (4)In accordance with the Registration Rights Agreement, 2,717,769 warrants represents 130% of the warrants to purchase 2,090,592 shares of the Company’s common stock at a price of $1.12 per share, issuable in connection with the conversion of Callable Secured Convertible Notes in accordance with the Securities Purchase Agreement dated July 31, 2007 between us and Enable Growth Partners LP, Pierce Diversified Strategy Master Fund LLC, and Enable Opportunity Partners LP. (5)
